      Case 2:16-cv-00264-APG-BNW Document 42 Filed 04/15/21 Page 1 of 2


1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                                DISTRICT OF NEVADA
11
     REBECCA FRANKS,                        Case No.: 2:16-cv-00264-APG-BNW
12
                     Plaintiff,             Honorable Andrew P. Gordon
13                                          Honorable Brenda Weksler
          vs.
14                                          ORDER GRANTING
     BIOMET, INC.; BIOMET                   STIPULATION OF DISMISSAL
15   ORTHOPEDICS, LLC,                      WITH PREJUDICE
16                   Defendants.
                                            Case Remanded: December 28, 2018
17
18
19
20
21
22
23
24
25
26
27
28


         [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
       Case 2:16-cv-00264-APG-BNW Document 42 Filed 04/15/21 Page 2 of 2


1          Having considered Plaintiff Rebecca Franks and Defendants Biomet Orthopedics,
2    LLC and Biomet, Inc’s Stipulation of Dismissal With Prejudice, this Court HEREBY
3    GRANTS the stipulation and dismisses this case, with prejudice, each party to bear their
4    own fees and costs.
5
6          IT IS SO ORDERED.
7
8
              April 15, 2021
     Dated: ___________________               ________________________________
9
                                                HON. ANDREW P. GORDON
10                                                United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -1-
            [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
